Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 26, 2020                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

  160256                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160256                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 348335
                                                                    Calhoun CC: 2009-003955-FC
  REGINALD WALLS,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the application for leave to appeal the August 6, 2019 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has failed
  to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 26, 2020
           b0518
                                                                               Clerk